 KEITH D. KARNES, OSB No. 033521
 keith@rankkarneslaw.com
 Rank & Karnes Law, P.C.
 2701 12th St. NE
 Salem, OR 97302
 Tel: 503-385-8888
 Fax: (503) 385-8899

 KEVIN J. RANK, OSB No. 914034
 kevin@rankkarneslaw.com
 Rank & Karnes Law, P.C.
 1265 Waller St SE
 Salem OR 97302
 Tel: 503-362-6068
 Fax: 503-362-7095

 BRADY MERTZ, OSB No. 970814
 brady@bradymertz.com
 Brady Mertz PC
 345 Lincoln St SE
 Salem OR 97302
 Tel:
 Fax: 503-375-2218

 RICK KLINGBEIL, OSB No. 933326
 rick@klingbeil-law.com
 Rick Klingbeil PC
 1826 NE Broadway
 Portland OR 97232
 Tel: 503-473-8565


                      UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF OREGON


 IN RE:                                  Case No. 19−60138-pcm11
                                         LEAD CASE
  B. & J. Property Investments, Inc.,
                                         Jointly Administered with
                             Debtor.     Case No. 19-60230-pcm11

                                         NOTICE OF MOTION FOR
                                         CLASS CERTIFICATION OF
                                         HATHAWAY CLASS ACTION

Page 1 - NOTICE OF MOTION FOR CLASS CERTIFICATION OF HATHAWAY CLASS ACTION

CREDITORS
                  Case 19-60138-pcm11   Doc 285   Filed 01/28/20
                                                 CREDITORS


 IN RE:

 WILLIAM J. BERMAN,

                               Debtor.


       Plaintiffs / Class Representatives (“Class Representatives”) propose to take the

following action:

       Class Representatives move for class certification on behalf of a proposed Class

of 279 similarly situated judgment creditors listed in case number 19-60138-pcm11 at

Docket 143 (“Hathaway Creditor Class”). Class certification is sought under Rule 7023

to allow the same 279 creditors from the Hathaway Class Action to proceed on a class-

wide basis regarding all issues in this bankruptcy proceeding, including with regard to

the Nondischargeability Complaint filed previously.

       YOU ARE NOTIFIED that unless you file an objection to this notice no later than

twenty-one (21) days after the service date, and set forth the specific grounds for

the objection and your relation to the case, with the Clerk of the Court, 405 E 8th Ave

Eugene, OR 97401 and the Debtors’ attorney, Keith Karnes, 2701 12th Street SE,

Salem, OR 97302, the Debtor will take the proposed action or apply for an order if

required, without further notice or a hearing.



       Dated January 28, 2020

                                                   /s/ Keith D. Karnes
                                                   Keith D. Karnes OSB # 033521
                                                   Attorney for Ad Hoc Group



Page 2 - NOTICE OF MOTION FOR CLASS CERTIFICATION OF HATHAWAY CLASS ACTION

CREDITORS
                    Case 19-60138-pcm11          Doc 285   Filed 01/28/20
                              CERTIFICATE OF SERVICE

I, Keith Karnes, certify that I served the forgoing document via ECF which will in turn
serve:

TIMOTHY J CONWAY tim.conway@tonkon.com,
candace.duncan@tonkon.com;spencer.fisher@tonkon.com;leslie.hurd@tonkon.com
NICHOLAS J HENDERSON nhenderson@portlaw.com,
tsexton@portlaw.com;mperry@portlaw.com;hendersonnr86571@notify.bestcase.com
KEITH D KARNES keith@rankkarneslaw.com,
patricia@rankkarneslaw.com;9982680420@filings.docketbird.com;KarnesKR42869@n
otify.bestcase.com
SHANNON R MARTINEZ smartinez@sglaw.com, scurtis@sglaw.com
ERICH M PAETSCH epaetsch@sglaw.com, ktate@sglaw.com
TERESA H PEARSON teresa.pearson@millernash.com, MNGD-
2823@millernash.com
AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
TROY SEXTON tsexton@portlaw.com,
nhenderson@portlaw.com,mperry@portlaw.com,troy-sexton-4772@ecf.pacerpro.com
TOBIAS TINGLEAF toby@shermlaw.com, darlene@shermlaw.com
US Trustee, Eugene USTPRegion18.EG.ECF@usdoj.gov

And I further served the following via first class mail, postage prepaid, addressed to:


Hunter Emerick                                Janet M Schroer
Saalfeld Griggs PC                            1000 SW Broadway #2000
250 Church St SE #200                         Portland, OR 97205
Salem, OR 97301

Stephen Joye                                  Susan Stoehr
Fischer, Hayes, Joye & Allen, LLC             24310 S Hwy 99E, Space G
3295 Triangle Dr #200                         Canby, OR 97013
Salem, OR 97302

Ronald C. Williams                            Nancy Wolf
11612 SE Division St #8                       2008 SE Sturdevant Rd
Portland, OR 97266                            Toledo, OR 97391




       Dated January 28, 2020.
                                                 /s/ Keith D. Karnes
                                                 Keith D. Karnes OSB # 033521




Page 3 - NOTICE OF MOTION FOR CLASS CERTIFICATION OF HATHAWAY CLASS ACTION

CREDITORS
                   Case 19-60138-pcm11       Doc 285     Filed 01/28/20
